DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ANDRE CLARKE,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1973

                         [November 18, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 502003CF004781.

  Andre Clarke, Avon Park, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and ARTAU, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.